Citation Nr: 0921331	
Decision Date: 06/08/09    Archive Date: 06/16/09

DOCKET NO.  06-17 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Pflugner, Associate Counsel




INTRODUCTION

The appellant served on active duty from August 1978 to 
August 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision by 
the Department of Veteran Affairs (VA) Regional Office (RO) 
in Wichita, Kansas.


FINDING OF FACT

The appellant's current back disorder did not manifest until 
many years after service and is not shown by the medical 
evidence of record to be related to his active duty service.


CONCLUSION OF LAW

A back disorder was not incurred in or aggravated by active 
military service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist appellants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) 
(2008).  

Proper notice from VA must inform the appellant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the appellant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim, including: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the appellant's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Further, this notice must include 
information that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id. at 486.  

Prior to the final adjudication of the instant case, the RO's 
letters, dated in June 2005 and March 2006, advised the 
appellant of the foregoing elements of the notice 
requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002); Dingess/Hartman, 19 Vet. App. at 486; Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (noting that a VCAA 
defect may be cured by issuance of a fully compliant 
notification followed by a re-adjudication of the claim); see 
also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The 
appellant's claim was re-adjudicated in the May 2006 
Statement of the Case.  Further, the purpose behind the 
notice requirement has been satisfied because the appellant 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claim, including the 
opportunity to present pertinent evidence.  Thus, the Board 
finds that the content requirements of the notice VA is to 
provide have been met.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120 (2004).

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The RO obtained the appellant's 
service treatment records, service personnel records, and his 
identified VA treatment records. 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  The appellant was not provided a VA 
examination because there is no credible evidence 
establishing that an event, injury, or disease occurred 
during his active duty service relevant to a back disorder 
that resulted in continuous back pain related to his current 
his current back disorder.  McLendon v. Nicholson, 20 Vet. 
App. 79, 83 (2006).  Significantly, the Board notes that the 
appellant asserts that he incurred his current back disorder 
as a result of a May 1981 fall; however, as part of his 
September 1981 re-enlistment examination, the appellant 
reported that he did not then nor did he ever have recurrent 
back pain.  Moreover, there are no complaints of or treatment 
for a back disorder upon his discharge from active duty 
service in July 1985 or for more than 19 years thereafter.  
Finally, there is no indication in the record that additional 
evidence relevant to the issue being decided herein is 
available and not part of the record.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; 
See Shinseki v. Sanders/Simmons, No. 07-1209 (U.S. Sup. Ct. 
Apr. 21, 2009); 556 U.S. ____ (2009); Fenstermacher v. Phila. 
Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error 
can be predicated on insufficiency of notice since its 
purpose had been served.").

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  Service connection for certain chronic 
diseases, including arthritis, will be presumed if they are 
manifest to a compensable degree within the year after active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.  Service connection may also be granted for any 
disease initially diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 U.S.C.A. § 
1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. 
App. 503, 505 (1992).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of 
inservice occurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between an inservice injury 
or disease and the current disability.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet 
App. 341, 346 (1999).

Historically, the appellant served on active duty from August 
1978 to August 1985.  Herein, he is seeking service 
connection for a back disorder.  Specifically, the appellant 
claims he injured his back in either January or February 
1980.  The appellant further asserts that he incurred a right 
eye laceration during this same incident.

A review of the appellant's June 1978 enlistment examination 
included a clinical finding that his spine was normal.  
Moreover, the appellant indicated that he did not then nor 
had he ever had recurrent back pain.

In March 1980, the appellant was treated for a laceration 
above his right eye.  As noted in the treatment report, the 
"gash" was 3.5 centimeters long and 1 centimeter deep.  The 
appellant received sutures to close the wound and was 
restricted to light duty.  The circumstances giving rise to 
this injury were not provided in the report.  Moreover, there 
were no contemporaneous complaints of or treatment for a back 
disorder or symptoms thereof.  Five days later at a follow-up 
examination, the appellant complained of dizziness and it was 
noted that he had developed bruising under his left eye.  The 
sutures were removed, he was restricted from engaging in 
physical training for one week, and he was referred to a 
medical officer for further evaluation.

In May 1981, the appellant stated that he jumped off of a 6 
to 10 foot high platform and injured his right foot.  The 
resulting treatment report did not include complaints of or 
treatment for a back disorder or symptoms thereof.  The 
assessment was a contusion in the region of the appellant's 
third metatarsal head of his right foot.

In September 1981, the appellant underwent a re-enlistment 
examination.  The resulting examination report did not 
include complaints of or treatment for a back disorder.  
Significantly, the appellant reported that he did not then 
have, nor did he ever have recurrent back pain.

In July 1985, the appellant underwent a separation 
examination.  After clinical evaluation, the appellant's 
spine was deemed normal and a scar was noted above his right 
eye.  A review of the resulting report did not reveal 
complaints of or treatment for a back disorder or symptoms 
thereof.

In August 2004, x-rays revealed degenerative arthritis and 
mild disc protrusions at L4-5, L3-4, and L5-S1.  Moreover, 
the medical findings were suggestive of a slight decrease in 
the diameter of the appellant's spinal canal at L3-4 and L4-
5.  Further x-rays indicated degenerative osteoarthritis of 
the appellant's lumbar spine and borderline disc space 
narrowing at L2-3 and L3-4.  No then recent bone trauma was 
seen.  No etiological opinion was provided.

In October 2005, medical findings were "suggestive of a mild 
right L5 and S1 lumbar radiculopathy."  Later in that same 
month, the appellant sought a surgical consultation for a 
left ankle injury that he incurred as a result of a motor 
vehicle accident.

In a November 2005 treatment report, the appellant was noted 
as having a history of spinal stenosis of the lumbar region; 
an etiological opinion was not included.

The first medical evidence of record demonstrating treatment 
for a back disorder is dated in August 2004, more than 19 
years after the appellant's discharge from active duty 
service.  Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(holding that VA did not err in denying service connection 
when the appellant failed to provide evidence which 
demonstrated continuity of symptomatology, and failed to 
account for the lengthy time period for which there is no 
clinical documentation of his low back condition).  This 
period without complaints or treatment is evidence that there 
has not been a continuity of symptomatology, and it weighs 
heavily against the claim herein.  However, in the April 2009 
Informal Hearing Presentation, the appellant's representative 
contended that the appellant had experienced symptoms of a 
back disorder since the inservice incident.  "Symptoms, not 
treatment, are the essence of any evidence of continuity of 
symptomatology."  Savage v. Gober, 10 Vet. App. 488, 496 
(1997), citing Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991); see also 38 C.F.R. § 3.303.  Moreover, lay evidence 
of symptomatology is pertinent to a claim for service 
connection if corroborated by medical evidence.  Rhodes v. 
Brown, 4 Vet. App. 124, 126-127 (1993).  Accordingly, the 
Board must consider the lay evidence submitted by the 
appellant's representative regarding his symptoms since the 
inservice incident.

The appellant's statements are competent evidence of symptoms 
such as pain, which are non-medical in nature.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007) (lay testimony is 
competent to establish the presence of observable 
symptomatology that is not medical in nature); see also 
Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (certain 
disabilities are not conditions capable of lay diagnosis).  
Once lay evidence has been determined to be competent, the 
Board must also determine whether such evidence is credible.  
See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In weighing 
the credibility, VA may consider interest, bias, inconsistent 
statements, bad character, internal inconsistency, facial 
plausibility, self interest, consistency with other evidence 
of record, malingering, desire for monetary gain, and 
demeanor of the appellant.  Caluza v. Brown, 7 Vet. App. 498, 
506 (1995).  Further, the Board may weigh the absence of 
contemporaneous medical evidence against the lay evidence in 
determining credibility, but the Board cannot determine that 
lay evidence lacks credibility merely because it is 
unaccompanied by contemporaneous medical evidence.  Buchanan 
v. Nicholson, 451 Vet. App. 1331 (Fed. Cir. 2006).

At the time of the incident giving rise to the claim herein, 
the appellant did not complain of nor did he receive 
treatment for a back disorder or symptoms thereof.  Moreover, 
during the September 1981 re-enlistment examination, the 
appellant indicated that he did not then have nor did he ever 
have recurrent back pain.  During the course of this appeal 
the appellant also contended that he experienced a right eye 
laceration as a result of the incident; however, a review of 
the appellant's service treatment records revealed that he 
was treated for a right eye laceration in March 1980 without 
contemporaneous treatment for a low back condition or 
symptoms thereof.  Further, although the appellant contends 
that he has experienced symptoms of a back disorder since the 
claimed inservice injury, the first treatment he received for 
such disorder did not occur for more than 19 years after his 
discharge of active duty service.  Based on the above, the 
Board finds the assertion that the appellant has experienced 
symptoms of a back disorder since the inservice incident is 
out weighed by the absence of contemporaneous treatment 
reports and the lack of consistency with the cited evidence.  
See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (holding that 
contemporaneous evidence has greater probative value than 
history as reported by the appellant).  As such, the evidence 
of record is not supportive of a finding that the appellant's 
current back disorder became manifest to a compensable degree 
within one year of his discharge from active duty service, or 
that he continuous symptomatology since his military service 
that is related to his current back disorder.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309; see also 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

To the extent that the appellant asserts that his current 
back disorder is related to his active duty service, the 
Board notes that as a layman, his statements are not 
competent medical evidence on the etiology of a disorder.  
Espiritu, 2 Vet. App. at 495.  Consequently, lay assertions 
of medical etiology cannot constitute evidence upon which to 
grant the claim for service connection.  Lathan v. Brown, 7 
Vet. App. 359, 365 (1995). 

In the absence of competent medical evidence that the 
appellant's back disorder is related to his active duty 
service, the preponderance of the evidence is against his 
claim for service connection.  As such, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 56 
(1990).


ORDER

Service connection for a back disorder is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


